Filed 4/8/14 P. v.Bechtel CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                                   DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064725

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD249712)

DANNY LEE BECHTEL,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.

Halgren, Judge. Affirmed.



         Marilee Marshall, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A felony complaint alleged that on or about July 24, 2013, defendant and appellant

Danny Lee Bechtel was in possession of methamphetamine in violation of Health and

Safety Code section 11377, subdivision (a). On August 6, 2013, pursuant to a negotiated

plea agreement, Bechtel pled guilty and admitted he unlawfully possessed a usuable
amount of methamphetamine. Imposition of sentence was suspended for three years, and

Bechtel was placed on formal probation; Bechtel was also ordered to serve 28 days in

custody, with credit for time served. In addition, Bechtel was required to complete 80

hours of volunteer work and register as a narcotics offender. Bechtel filed a timely notice

of appeal. We affirm.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436.

Pursuant to Anders v. California (1967) 386 U.S. 738, counsel lists as a possible, but not

arguable, issue: whether Bechtel's rights at sentencing were violated.

       We gave Bechtel permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436,

and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably arguable

appellate issue. Bechtel has been competently represented by counsel on this appeal.

                                     DISPOSITION

       The judgment is affirmed.

                                                                         BENKE, Acting P. J.
WE CONCUR:

O'ROURKE, J.

IRION, J.




                                             2